Title: From George Washington to Henry Laurens, 1–3 November 1777
From: Washington, George
To: Laurens, Henry



Sir.
Head Qrs near White Marsh [Pa.] Novr 1st[–3] 1777.

I was duly honored with Mr Hancocks Letter of the 25th with its several Inclosures.
I shall take the case of John More under consideration, and will transmit Colo. Mason my determination upon the same.
At this time, I cannot inform the Commissary whether any alterations have, or have not been made by Genl Orders in the Original ration establishment. I have been under the necessity from time to time to send away my orderly Books, and they are necessary to be examined upon the subject. However, I think it probable that a departure from the first allowance may have been found expedient, and directed by some authority, or the Commissary would not have adopted it. In respect to the alteration referred to my consideration, it is a matter of consequence, and I have desired the Genl Officers to inform themselves whether it will be agreable to the Army at large or what other

regulations may be necessary in this Instance—as soon as I have their sentiments, I will write Congress upon the subject.
The Enemy still consider the possession of our Posts upon the river of great importance, and from their preparation of Fascines &c. and the best information I have been able to obtain, they will make further efforts to carry them. Viewing them in this light myself, and imagining, that they would persevere in their plans to occupy them, I wrote some days ago in the most pressing terms to Genls Dickinson—Foreman & Newcomb, to afford every aid in their power from the Militia of Jersey. As yet we have received but little, and I have no encouragement to expect, that it will be much augmented in a short time. This does not proceed from a want of activity and exertion on the part of two first mentioned Gentlemen, whose conduct and Zeal upon every occasion, give them a claim to the Public esteem, but in a considerable degree from the peculiar circumstances of their State at this time. The apprehensions of an Invasion from Staten Island, keep a large proportion of the Militia from the Eastern and upper part of the state almost constantly employed at & in the neighbourhood of Eliz. Town and Mr Livingstons Powers, as Governor, being expired, and no provision made, it seems, for such a contingency, there are none of sufficient authority to order them out till a new appointment can be had; At least, there is ground to suspect, that the orders and exertions of these two Gentlemen, unassisted by Civil authority, will not be attended with the advantages we wish, and which our affairs require. As to Genl Newcomb, who is in the Neighbourhood of Red Bank, notwithstanding my most urgent and repeated solicitations, I have little to expect from him, if I may form an estimate of his future services from those he has already rendered. Under these circumstances, I have been obliged to detach a further reinforcement of Continental Troops under Genl Varnum to maintain the two Garrisons if possible—besides Sailors drawn from the line to man the Gallies. This detachment, when it arrives, added to the force now in the Forts will make the whole amount to 1600 effective rank and file sent from this Army.
After the Action of the 4th Ulto at German Town, I hoped, we should have been in a situation to attack the Enemy again on those Grounds, and with more success than in the former instance; But this I was not able to effect. The severe rain on the 16th of Septr—the action on the 4th—the removal of our stores and having to form a new Elaboratory, added to the small number of hands engaged in the business of it, laid us under difficulty’s in the capital and essential Article of Amunition, that could not be surmounted. Every exertion was directed to obtain supplies but notwithstanding, they were inadequate—too scanty—and insufficient, to attempt any thing on a large and general scale before

the Enemy withdraw themselves. With what we had, in case an experiment had been made, fortune might have decided in our favor for the present, but we should not have been afterwards in a situation to maintain the advantage we might have gained, and if a repulse had taken place and the Enemy pursued, for want of a reserve, we should have been exposed to the most imminent danger of being ruined. The distress of the Soldiers for want of Shoes was also a powerful obstacle to the measure. I could wish, that our circumstances were now such, as to authorize a general attack for dislodging them from the City—but I think, that they are not. This also is the opinion of my Genl Officers upon a full and comprehensive view of matters, as Congress will perceive by the inclosed Copy of the minutes of Council on the 29th Ulto which I have taken the liberty to transmit and lay before them. The superiority of numbers on the part of the Enemy in respect to regular Troops—their superior discipline, and the Redoubts & lines which they have thrown up between the two Rivers and about the City—The happy state of our affairs at the Northward, and the practicability of drawing succours from thence—the consequences of a defeat—these were all motives which led to a decision against an attack at this time. I have sent Colo. Hamilton one of my aids to Genl Gates, to give him a just representation of things, and to explain to him the expediency of our receiving the reinforcements, which have been determined necessary, if they will not interfere and frustrate any important plans he may have formed. Indeed, I cannot conceive that there is any object now remaining, that demands our attention and most vigorous efforts so much as the destruction of the Army in this Quarter. Should we be able to effect this—we shall have little to fear in future. Genl Howe’s force, according to the state now made, is more considerable than it was generally supposed to be. I did not think it quite so great myself, but always imagined the common estimate much too low—nor can I positively say what it really is—However, there are strong reasons to believe, that it is not over rated. After the evacuation of German Town, an almost infinite number of scraps & bits of Paper were found, which being seperated and arranged with great industry & care, bear the marks of genuine & authentic Returns at different Periods. The manner in which they were destroyed & disposed of gives no room to suspect, that it was the effect of design. In addition to this, I am informed by Genl Putnam that he had heard a reinforcement of 4 Regts were coming round to Delaware from New York.
The inclosed return will give Congress a general view of the strength of this Army, when it was made and a particular one of the Forces of each state which compose it. By this, they will perceive how greatly deficient the whole are in furnishing their just Quotas. The Militia

from Maryland and Virginia are no longer to be counted on. all the former except about 200 are already gone—and a few days, I expect, will produce the departure of the whole or chief part of the latter, from the importunate applications which some of them have made. Besides this diminution, I am apprehensive, we shall have several men added to the sick list by reason of the late excessive Rain & want of cloaths.
We have not yet come to any determination respecting the disposition of our Troops for the Winter, supposing it a matter of great importance, & that for the present we should be silent upon it. The reasons will readily occur. By continuing the Campaign, perhaps many salutary if not decisive advantages may be derived. But it appears to me, that this must depend upon the supplies of Cloathing which the men receive. If they cannot be accomodated in this instance, it will be difficult, if not impossible to do it without effecting their destruction.
I would take the liberty to mention, that I feel myself in a delicate situation with respect to the Marquis Le Fayette. He is extremely solicitous of having a Command equal to his rank, & professes very different Ideas as to the purposes of his appointment from those Congress have mentioned to me. He certainly did not understand them. I do not know in what light they will view the matter, but it appears to me, from a consideration of his illustrious and important connections—the attachment which he has manifested to our cause, and the consequences, which his return in disgust might produce, that it will be adviseable to gratify him in his wishes—and the more so, as several Gentlemen from France, who came over under some assurances, have gone back disappointed in their expectations. His conduct with respect to them stands in a favorable point of view, having interested himself to remove their uneasiness and urged the impropriety of their making any unfavorable representations upon their arrival at home, and in all his letters has placed our affairs in the best situation he could. Besides, he is sensible—discreet in his manners—has made great proficiency in our Language, and from the disposition he discovered at the Battle of Brandy Wine, possesses a large share of bravery and Military ardor.
There is a French Gentn here, Monsr Vrigney, in whose favor the Marquis seems much interested—He assures me he is an Officer of great merit, and from that motive & a regard to the service wishes to see him promoted—The rank he holds in France and his present expectation are contained in the inclosed Copy of a paper given me by the Marquis. Monsr Vrigney also has Honorable certificates of his services nearly corresponding with the Marquis’s account of them. If Congress are pleased to honor him with a Commission in the Army of the States, I must try to imploy him.
I took the liberty some short time ago to mention to Congress the

situation of the first nine raised Virginia regiments and the term for which they stand engaged; & considering that we should suffer greatly by the loss of so large a part of our force, which have been long enured to service, I thought it adviseable to consult the Officers commanding them upon the mode which should appear to them best calculated to reinlist them. They accordingly met, and reported their sentiments in writing, a Copy of which I have inclosed. I do not know, that expedients more promising of success, than those they have pointed out, can be adopted—Congress will be pleased to give the matter their earliest attention, and to favor me with their opinion by the first opportunity, whether the indulgence and allowance they have proposed may be granted, and if any additional Bounty may be given, what it shall be. The high sums paid for Substitutes and drafts of late even in the Militia service, will make this necessary—For the Soldiers being well apprized of that Fact, will not be induced to engage again during the War or for three years for the usual Premium.
I would also lay before Congress a Remonstrance by the Subaltern Officers of the Virginia line, founded on a reform I thought necessary to take place in the Regts from that state. These in their establishment were made to consist of Ten Companies—Two more, than were assigned to those of the States in general. This and the great disproportion between the Officers and men induced me to reduce them to a level with the rest belonging to the Continent—in order to prevent a considerable, unnecessary expence. To effect this, no new promotions are to be made in the Two extra Companies viz. the 9th & 10th either to vacancies existing at the time of the regulation—or to any future ones that may happen therein; and the Subalterns are to remain in their rank and Command, till they can be promoted in the other eight companies and their men incorporated. This is what they complain of. I have made a short state of facts, and wish Congress to determine upon them and the remonstrance, as they shall think proper.
At the request of Govr Clinton, I have transmitted a Copy of his letter to me, giving an account of Genl Vaughan’s expedition up the North River, after the Capture of Fort Montgomery, & of the destruction committed by his Troops in burning Kingston and the houses and Mills on the river. According to the latest advices, they have returned again, & It is reported, that they have destroyed the Barracks and Forts & gone to New York, But this is not confirmed.
A few days ago, Mr Franks of Philadelphia, Agent for the British Prisoners, sent out 6000 Continental Dollars to Mr Richard Graham of Virginia for the subsistence of the Hessians and other Prisoners in that state. The Policy of suffering the Enemy to support their Prisoners with

Money which they refuse themselves & which they attempt to depreciate in every instance they possibly can, appears to me very questionable—and the more so, as It may be Counterfeited. Besides, they have laid us under every difficulty they can devise, as to our Prisoners in their hands. Nothing will do for their support but hard money. If the Enemy were obliged to furnish the same, the quantity with us would be greater, and of course, the means of relieving ours easier. I do not know what consequences a Prohibition against receiving Continental Money or the Currency of any state from them might involve. I think the subject is worthy of the consideration of Congress, and for that reason I have mentioned it.
Novr 3d The report of the Enemys having destroyed the Forts and Barracks on the North River, & of their having returned to New York is confirmed. I this morning received a letter from Genl Putnam upon the subject, a Copy of which is transmitted. The information, that they mean to reinforce Genl Howe, I doubt not is true. It has come through several channels, and nothing is more probable. As to their having a further expedition in view, it seems to be questionable. Genl Burgoyne’s defeat and the Eastern Troops being ready to be employed in another way, are circumstances against the measure.
Agreable to my expectation the Virginia Militia are gone—so that we have none now in aid of the Continental Troops, but those of this state mentioned in the return, and a few from Maryland. I do not know what can or will be done to obtain further reinforcements of them—But it appears to me, taking matters in any point of light, that further aids should come from Virginia & Maryland. For should we be able to accommodate the Continental forces with Cloath⟨s⟩ so as to carry on a Winters Campaign, their assistance will be material, either to maintain a Blockade, or in any decisive stroke we may attempt. And if they cannot be so provided, and we should be obliged to retire into Quarters, their service will be still more necessary to assist in covering the country against incursions for forage & Provisions. The Militia of this State, themselves, supposing they should be tolerably vigorous in their exertions will not be equal to the task—At least it will be difficult, if not impracticable for ’em to do it—It is to be wished, that such as can be drawn out, may be engaged to serve three months or two at least (if it can be effected) after their arrival in Camp, and that a mode could be adopted to supply their places with others at the expiration of their term, should the exigency of our affairs require it. A time for their continuance should be fixed, or they will always be uneasy & pushing off; and the longer circumstances will admit it to be, the better—For after the period incurs, for which they come, it will be impossible to

retain ’em a moment. As to the number that should be required, it is difficult to determine. However it is likely, it will fall short of the requisition, as it ever has upon such occasions.
There is a report prevailing in Camp, which has come thro’ several Channels, that a successful expedition has been made upon Rhode Island and 800 Prisoners taken with several pieces of Artillery and a large quantity of Salt. I heartily wish it may be true—but at present it wants confirmation.
Mr Thompson’s letter of the 21st Ulto with its inclosures came to hand yesterday. I join Congress most sincerely in congratulations on our important success in the surrender of Genl Burgoyne at the Head of his Forces, and am happy they have received a confirmation of the event from Genl Gates. I have the Honor to be Sir Your most Obet hum. Servt

Go: Washington

